Exhibit 10.8

 

GENTHERM INCORPORATED

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION

 

Non-employee directors of the Board receive a mix of cash and share-based
compensation. Directors who are employees or officers of the Company do not
receive any additional compensation for Board service. Cash compensation is paid
in advance at the annual meeting of shareholders.

 

The compensation program for non-employee directors was amended in 2014, with
effect as of the 2015 annual meeting of shareholders.  

 

In addition to reimbursement for out-of-pocket expenses, including those
incurred in attending Board and committee meetings, beginning with the 2015
annual meeting of shareholders non-employee directors receive the following:

 

 

•

 

an annual fee of $50,000 ($90,000 for the Chairman of the Board and $55,000 for
the Lead Independent Director);

 

 

•

 

an annual fee of $5,000 ($10,000 for the committee chairman) for Audit,
Compensation and Technology Committee members;

 

 

•

 

an annual fee of $1,000 ($5,000 for the committee chairman) for Nominating
Committee members; and

 

 

•

 

$100,000 in restricted stock granted as of the date of the annual meeting of
shareholders; such restricted stock vests on the first anniversary of the date
of grant, subject to the applicable director’s continued service or retirement
under the terms of the Company’s incentive equity plan.

 

Directors who are members of the Corporate Governance Committee do not receive
additional cash compensation for such service.